Citation Nr: 0902777	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death of the 
veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to March 
1950 and October 1950 to November 1951.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, a Board videoconference hearing was held 
before an Acting Veterans Law Judge who is no longer employed 
by the Board.  In a May 2008 letter, the appellant was 
advised that the law required the Board to afford her the 
opportunity for another hearing.  The appellant responded 
that she wanted to appear at a hearing before a Veterans Law 
Judge via videoconference at her local RO.  Videoconference 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a) (2008). 




Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with her 
request.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




